     Case 3:11-cv-01256-JAH-AGS Document 210 Filed 07/08/20 PageID.5606 Page 1 of 4



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     Trevor REYNOLDS, et al.,                          Case No.: 11-cv-1256-JAH-AGS
12                                     Plaintiffs,
                                                         REPORT AND RECOMMENDATION
13     v.                                                TO APPROVE MINORS’
                                                         COMPROMISE (ECF 209)
14     COUNTY OF SAN DIEGO, et al.,
15                                   Defendants.
16
17          Petitioner Robert Powell, guardian ad litem for minor plaintiffs H.R. and R.R., seeks
18    an order approving a proposed settlement of the minors’ claims against all defendants.
19    Because the settlement serves the minors’ best interests, the Court recommends that the
20    motion be granted.
21                                        BACKGROUND
22          This suit arises from allegations that defendants, San Diego County and County
23    social workers, wrongfully removed the minor plaintiffs from the care, custody, and control
24    of their parents. (ECF 209, at 2.) On June 10, 2010, defendants placed a “hospital hold” on
25    R.R. when her parents brought her to the hospital with a broken femur. Id. At the same
26    time, defendants authorized the removal of H.R. from his parents’ care and custody and
27    sent a social worker to remove him from the supervision of his grandmother, who was
28    watching him while his parents were with his sister. Id.

                                                     1
                                                                                11-cv-1256-JAH-AGS
     Case 3:11-cv-01256-JAH-AGS Document 210 Filed 07/08/20 PageID.5607 Page 2 of 4



1
2           H.R. was then taken to a County shelter care facility and subjected to medical
3     examinations, including blood and urine tests, without the presence, notice, or consent of
4     his parents. Id. He remained at the facility through June 15, 2010. Id. Petitioner does not
5     represent that either minor required medical treatment as a result of removal, nor did they
6     seek special damages for psychological or psychiatric treatment. (See id. at 3, 6.)
7           Plaintiffs’ Motion to Confirm the Minors’ Compromise provides that the two minor
8     children will each receive an amount made payable to Structured Assignments SCC to fund
9     three future payments through the purchase of an annuity from Security Benefit Life
10    Insurance Company. (ECF 209, at 5; ECF 209-3, at 2; ECF 209-4, at 2.) These payments
11    will occur for each minor at ages 18, 24, and 28. (ECF 209-2, at 3.) The total payout to
12    each minor plaintiff will be:
13          1. H.R. - $35,000, plus index gains not less than 0% (ECF 209-3, at 2.)
14          2. R.R. - $25,000, plus index gains not less than 0% (ECF 209-4, at 2.)
15    The exact amount of each “index gains” payment will depend on stock market
16    performance, but the total payment to each minor will not be less than the amount listed
17    above.
18                                           DISCUSSION
19          District courts have “a special duty” to “safeguard the interests of litigants who are
20    minors.” Robidoux v. Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011). In the settlement
21    context, that duty requires the court to “conduct its own inquiry to determine whether the
22    settlement serves the best interests of the minor.” Id. (citations omitted). The Court is
23    required to limit the scope of its review to “whether the net amount distributed to each
24    minor plaintiff in the settlement is fair and reasonable, in light of the facts of the case, the
25    minors’ specific claim, and recovery in similar cases.” Id. at 1182. “Most importantly, the
26    district court should evaluate the fairness of each minor plaintiff’s net recovery without
27    regard to the proportion of the total settlement value designated for adult co-plaintiffs or
28    plaintiffs’ counsel—whose interests the district court has no special duty to safeguard.” Id.

                                                     2
                                                                                    11-cv-1256-JAH-AGS
     Case 3:11-cv-01256-JAH-AGS Document 210 Filed 07/08/20 PageID.5608 Page 3 of 4



1           Having reviewed the complaint and the parties’ briefing, the Court is intimately
2     familiar with this case’s facts and legal issues. With that experience in mind, the Court
3     recognizes that litigation is always uncertain and concludes that the proposed settlement is
4     fair, reasonable, and in the minors’ best interests.
5           Moreover, the minors’ recovery in this case is reasonable in light of those approved
6     in similar cases. See, e.g., Mann v. Cty. of San Diego, No. 11-cv-0708-GPC, 2020 U.S.
7     Dist. LEXIS 33917 (S.D. Cal. Feb. 26, 2020) (approving payment of $50,000 per minor
8     for minors who were removed from their parents’ custody and subjected to medical exams
9     without parental consent); B.R. v. Cty. of Orange, No. 8:15-cv-00626-CJC-PJW,
10    ECF No. 84, at 2 (C.D. Cal. Mar. 30, 2018) (approving $50,000 settlement for minor who
11    was removed from mother’s custody without cause but suffered no injury); Bruno v. Cty.
12    of Los Angeles, No. SACV 17-01301-CJC(JEx), 2019 U.S. Dist. LEXIS 227883, at *12
13    (C.D. Cal. July 18, 2019) (approving a settlement of $60,000 per minor for minors who
14    were removed from their parents’ custody and subjected to medical examinations and
15    vaccinations without a warrant or parental consent).
16          While the payments to H.R. and R.R. are lower than awards in similar cases, the
17    settlement is still reasonable “in light of the facts of the case.” Robidoux, 638 F.3d at 1182.
18    For example, while the minors in Mann were allegedly separated from their parents for
19    approximately three months, H.R. and R.R.’s removal lasted only about five days. See
20    Mann, No. 11-cv-0708-GPC, ECF No. 1, at 19; (ECF 209, at 2). In Bruno, at least one
21    minor was separated from his parents for 11 days, and the other was administered seven
22    vaccines—including one with an ingredient to which he had previously had an allergic
23    reaction—with no attempt made to verify his medical history. Bruno, 2019 U.S. Dist.
24    LEXIS 227883 at *5-6. It is also notable that the Bruno settlement of $60,000 per minor
25    came from three separate defendants, see id. at *9-10, while H.R. and R.R.’s payments are
26    being funded entirely by San Diego County. (See ECF 209, at 3.)
27          Accordingly, the Court recommends:
28       1. The motion to approve the settlement be GRANTED.

                                                     3
                                                                                   11-cv-1256-JAH-AGS
     Case 3:11-cv-01256-JAH-AGS Document 210 Filed 07/08/20 PageID.5609 Page 4 of 4



1        2. The compromise and settlement of the claims of the minors H.R. and R.R. be
2           approved as fair and reasonable and in the best interests of the minor plaintiffs.
3           Any objections to this report and recommendation are due by July 21, 2020. See
4     28 U.S.C. § 636(b)(1). A party may respond to any such objection within 14 days of being
5     served with it. See Fed. R. Civ. P. 72(b)(2).
6     Dated: July 8, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      4
                                                                                 11-cv-1256-JAH-AGS
